11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the interest of D.E.R., T.M.A.,             * From the 29th District
S.N.H., and T.W.H., children,                    Court of Palo Pinto County,
                                                 Trial Court No. C45088.

No. 11-13-00372-CV                             * June 5, 2014

                                               * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed.